Case: 15-13840    Date Filed: 05/06/2016   Page: 1 of 6


                                                              [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 15-13840
                              Non-Argument Calendar
                            ________________________

                             Agency No. A205-128-846

ABEL SANTIAGO-JIMENEZ,

                                                                            Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                                                          Respondent.

                            ________________________

                       Petition for Review of a Decision of the
                            Board of Immigration Appeals
                             ________________________

                                    (May 6, 2016)

Before WILLIAM PRYOR, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

         Abel Santiago-Jimenez petitions for review of a Board of Immigration

Appeals (BIA) order denying his application for withholding of removal. The BIA

ruled that Santiago-Jimenez was not eligible for withholding of removal because
              Case: 15-13840     Date Filed: 05/06/2016   Page: 2 of 6


his fear of being harmed by gangs in Mexico was not based on his “race, religion,

nationality, membership in a particular social group, or political opinion.” 8

U.S.C. § 1231(b)(3)(A). Santiago-Jimenez argued that these gangs would target

him on the basis of his being a hard-working person and a freshly returned

expatriate. Because Santiago-Jimenez has not proved that either of these

characteristics count as “membership in a particular social group,” we deny his

petition.

                                         I.

      Santiago-Jimenez is a citizen of Mexico. On August 14, 2012, the

Department of Homeland Security charged that Santiago-Jimenez entered the

United States without inspection in 2006. Santiago-Jimenez conceded he was

removable for that reason but applied for withholding of removal, as well as for

relief based on the United Nations Convention Against Torture (CAT). His

application alleged that gang members in Mexico had threatened to kill him if he

did not join them.

      At a hearing before an immigration judge, Santiago-Jimenez elaborated on

the extreme violence carried out by these gangs. He explained that he came to the

United States to “run[] away” from the gangs. He admitted that no gang members

ever threatened him or his family directly, though gangs targeted his neighbors.

The gangs “couldn’t stand it” that his neighbors were working people, so gang

                                          2
              Case: 15-13840     Date Filed: 05/06/2016   Page: 3 of 6


members “would come to their home at night and rob them,” killing “whoever put

up resistance.” Santiago-Jimenez named two neighbors who were killed this way.

He also testified that the gangs targeted people who returned to Mexico from the

United States because the gangs thought they had money.

      The immigration judge denied Santiago-Jimenez’s application. She

concluded that Santiago-Jimenez’s fear, while “certainly understandable,” was

based on “the general violence and strife in his country.” She explained that this

was not a fear based on that Santiago-Jimenez’s race, religion, nationality,

membership in a particular social group, or political opinion. She also found that

Santiago-Jimenez was not entitled to CAT relief because he “did not testify that he

feared the government of Mexico” and because he presented no evidence to

establish that the government would target him for torture.

      The BIA affirmed that decision. The BIA ruled that Santiago-Jimenez had

not shown that either hard-working people or people returning from the United

States were “a cognizable particular social group within Mexican society.” The

BIA also ruled that Santiago-Jimenez’s argument that the gangs specifically

targeted these groups was not supported by evidence showing that this was the

“motivation of the gang members.” Instead, the BIA said, the “gangs have

directed harm against anyone and everyone in furtherance of their criminal

enterprises conducted for their own pecuniary gain.” The BIA ordered Santiago-

                                          3
              Case: 15-13840     Date Filed: 05/06/2016    Page: 4 of 6


Jimenez removed from the United States.

                                          II.

      The Immigration and Nationality Act (INA) provides that “the Attorney

General may not remove an alien to a country if the Attorney General decides that

the alien’s life or freedom would be threatened in that country because of the

alien’s race, religion, nationality, membership in a particular social group, or

political opinion.” 8 U.S.C. § 1231(b)(3)(A). Congress has not defined what

constitutes a “particular social group.” But this Court has said that the term “refers

to persons who share a common, immutable characteristic ‘that the members of the

group either cannot change, or should not be required to change because it is

fundamental to their individual identities or consciences.’” Rodriguez v. U.S.

Atty. Gen., 735 F.3d 1302, 1310 (11th Cir. 2013) (per curiam) (quoting Castillo-

Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1196 (11th Cir. 2006)). To meet the

statute’s definition, a group also needs “social visibility,” meaning the group’s

characteristics must be “highly visible and recognizable by others in the country.”

Castillo-Arias, 446 F.3d at 1194 (quotation omitted). Beyond that, a group can’t

be “too numerous or inchoate,” and it shouldn’t be defined so broadly that it is “a

catch-all for all groups who might claim persecution.” Id. at 1197–98.

      Castillo-Arias upheld the BIA’s determination that a group defined as

“noncriminal informants” working against a drug cartel in Colombia was not

                                          4
               Case: 15-13840     Date Filed: 05/06/2016    Page: 5 of 6


“particular” enough, in part because there was “no evidence that the cartel would

treat [these informants] any differently from any other person the cartel perceived

to have interfered with its activities.” Id. at 1198. Also, “virtually the entire

population of Colombia is a potential subject of persecution by the cartel,” and

“risk of persecution alone does not create a particular social group within the

meaning of the INA.” Id. Similarly, Rodriguez upheld the BIA’s determination

that “members of a family targeted by a drug-trafficking organization” were not a

particular enough social group because “the defining attribute of” this group “is its

persecution” by criminals. 735 F.3d at 1310.

                                          III.

      When the BIA decides that someone is statutorily ineligible for withholding

of removal, we review that decision under the “substantial evidence test.” Seck v.

U.S. Att’y Gen., 663 F.3d 1356, 1364 (11th Cir. 2011). For findings of fact, this

test requires us to “view the record evidence in the light most favorable to the

agency’s decision and draw all reasonable inferences in favor of that decision.” Id.

(quotation omitted). For legal questions (such as whether a particular group is

covered by the language of the INA), our review is de novo. See Kazemzadeh v.

U.S. Att’y Gen., 577 F.3d 1341, 1350 (11th Cir. 2009).

      Substantial evidence supports the BIA’s decision here. First, the record does

not establish that criminal gangs in Mexico specifically target either hard-working

                                           5
              Case: 15-13840    Date Filed: 05/06/2016   Page: 6 of 6


people or expatriates returning from the United States. The documentary evidence

in the record instead shows that the gangs choose their victims based on wealth and

vulnerability, and that gang violence is motivated primarily by a desire to maintain

power and impunity. Second, Santiago-Jimenez presented no evidence that either

people returning from the United States or hard-working people who are making

economic progress are distinct enough to be “highly visible and recognizable by

others” in Mexican society. Castillo-Arias, 446 F.3d at 1194. Also, the latter

group is defined with characteristics that are neither “immutable” nor

“fundamental to its members’ individual identities or consciences.” Id. at 1196

(quotation omitted).

      PETITION DENIED.




                                         6